EXHIBIT 10.3



 



9th ADDENDUM TO HYDROCARBON AND MINERAL LEASE

 

This Ninth Addendum to Lease is made and entered into as of this 5th day of
September, 2014, by and between the parties set forth on the signature page
below as “Lessor”, hereinafter referred to as “Lessor”, and GreenRiver
Resources, Inc., a Utah corporation, hereinafter referred to as “Lessee”.

 

Recitals

 

Whereas, Lessor entered into a Hydrocarbon and Mineral Lease, dated February 23,
2005, with BleedingRock LLC, as lessee (the “Lease”) and

 

Whereas, BleedingRock LLC assigned all of its rights and obligations under such
Lease to Lessee; and

 

Whereas, Lessor and Lessee amended such Lease by certain Addendums to Lease with
respect to such Lease; and

 

Whereas, Lessor and Lessee desire to further amend the Lease as set forth below.

 

 

Now Therefore, it is hereby agreed as follows:

 

1.The “primary term” under Section 1 (b) of the Leases shall be extended until
December 31, 2020.

 

2.All other terms and conditions shall remain the same.

 

 

IN WITNESS WHEREOF, this Addendum to Lease has been executed and delivered by
the undersigned as of the date first above written.

 

[sig_1003.jpg]

 

1

 

 

[sig_1003-2.jpg]

 

 

2

 

 

[sig_1003-3.jpg] 



 

 

 

3

 

 

[sig_1003-4.jpg] 



 

4

 

 

 [sig_1003-5.jpg]



 



5

 



 



 

 